Cage 2:20-cv-00012-JRS-MJD Document 3 Filed 01/07/20 Page 1 of 1 PagelD #: 56

 

 

Uncen N\aATES Drsterer C OUST.

 

 

For lus Sourteen Wrsnerct oF Lore |

 

 

 

 

 

 

 

 

 

 

 

Medan, Gh Se, a Se) JAN 07 2020
Dela ioner 0: Le INDIA CLERICS 5 OFFICE
iS, INDIANA !
iC Mo,: —
Slammer, dea oe 2: 20-0-0012 IRS MD
Ne ECY \erce Vout, Tiana |

 

 

Rese ae |

 

 

 

 

 

Cassia Nomar as Omas Passan Ec INST

 

Vweewr esr CYTOW

 

 

Pela dy mer MishaS. Galles C\nereig \. galitiour ), co Ning

 

 

 

 

re 52, herbs, wares The Voaanbhe Carton cn cn bento
\SSUC_Cn, onktr Tey Anny ve tesmanbete te PYeServe Cg ca spain om

 

 

ork les $3 Ne ordence spaced ents Laks \ oad a herbs

 

We alison varia, Ce akeWes Web \e reyuealed enAvence iS level

 

\phe inated wehib on von Nedurs nde ante pers ek Some |

 

ar oll ghz will seam bee nverwatien on) \ sh pecmuaeat ST. Core

 

Noes nd prongs medic ths Gresenichion

 

 

Wie Core Wus ss Cay vesKionsy Ve qashow rates KAM ne
\ nature gadiiin on\ Ty seats ¢ sen |

 

 

Respacr dally Seam Ne)
Ae e—

 

bag’
__ Mucky Cella pase

 

 

 

 

 

NS

 

 
